 

Exhibit 10.1

 

*CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

 

______________

 

Bakken Resources, Inc.

1425 Birch Avenue, Suite A

Helena, MT 59601

Attention: Val M. Holms, CEO

 

 

 

Re: Mineral Interest in McKenzie and Williams Counties, North Dakota

 

PURCHASE AND SALE AGREEMENT

 

This letter shall evidence the agreement (“Agreement”) between Bakken Resources,
Inc. (“Seller”) and Athene Annuity & Life Assurance Company (“Purchaser”)
concerning the purchase and sale of the Properties (as defined below).

 

RECITALS

 

In consideration of the mutual benefits and obligations contained herein and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller and Purchaser agree as follows:

 

I.

 

AGREEMENT TO PURCHASE SELLER’S INTEREST

 

Subject to the terms and conditions of this Agreement, Seller agrees to sell,
convey and assign to Purchaser, and Purchaser agrees to buy, all of Seller’s
right, title and interest in and to the following assets and properties
(collectively the “Properties”):

 

A. the mineral interests, royalty interests, overriding royalty interests and
all other interests in oil, gas and minerals in place, in and under the acreage
described on Exhibit “A” attached hereto and made a part hereof (the “Mineral
Interests”), together with (i) all oil and gas leases related thereto and
personal property located thereon, and (ii) copies of all land and title
records, contract files, correspondence and facility and well files that are
related to the Properties and in Seller’s control or possession (the “Records”),
less and except a two percent royalty interest burdening the Mineral Interests
as described in the Conveyance (the “Retained Royalty”).

 

II.

 

PURCHASE PRICE

 

A.    The purchase price shall be $7,871,248 (“Purchase Price”). Purchaser shall
pay to Seller $7,084,123 (the “Closing Amount”) by bank wire transfer on the
Closing Date pursuant to Article VI.

 

B.    $787,125 (the “Escrow Amount”) shall be deposited with Citibank, N.A. (the
“Escrow Agent”) pursuant to Article VI.

 

C.    For a period of up to ninety (90) days after the Closing Date (the “Title
Review Period”),

 

4

 

--------------------------------------------------------------------------------

 

Purchaser shall be entitled to prepare or cause to be prepared at Purchaser’s
expense a title opinion covering the Properties (the “Purchaser’s Opinion”).
Seller shall be entitled to receive a copy of the Purchaser’s Opinion if
Purchaser is entitled to receive a disbursement from the Escrow Agent pursuant
to the following sentence. Upon the expiry of the Title Review Period and
subject to the following sentence, if the Purchaser’s Opinion shows that the
Properties include record title free and clear of liens to a number of net
mineral acres less than the number of net mineral acres shown on Exhibit “A”,
Purchaser shall be entitled to receive (and Purchaser and Seller shall deliver a
joint instruction instructing the Escrow Agent to deliver to Purchaser) a
portion of the Escrow Amount equal to the product of $10,250 times the
difference between the number of net mineral acres shown on Exhibit “A” and the
number of net mineral acres free and clear of liens shown on the title opinion
(the “Defect Amount”); provided, however, that in the event that the Defect
Amount exceeds $175,000, Seller may, at its own cost and expense, prepare
Seller’s own title opinion (the “Seller’s Opinion”). If there is a discrepancy
of net mineral acres of 10% or less (when measured against the title opinion
showing less acreage) between the Seller’s Opinion and the Purchaser’s Opinion,
then Purchaser and Seller agree to evenly split such difference as shown between
the Purchaser’s Opinion and the Seller’s Opinion and adjust the Defect Amount
accordingly (and Purchaser and Seller shall deliver a joint instruction
instructing the Escrow Agent to deliver to Purchaser) an amount equal to the
Defect Amount as adjusted pursuant to this sentence.

 

III.

 

ACCESS

 

From and after the date hereof and up to and including the Closing Date, Seller
shall afford to Purchaser and its affiliates and their respective officers,
employees, agents, accountants, attorneys, consultants and other authorized
representatives access, during normal business hours, to the Properties and all
Records and other documents in Seller’s possession relating to the Properties.

 

IV.

 

PURCHASER’S CONDITIONS TO CLOSING

 

The obligation of Purchaser to consummate the purchase of the Properties
provided for herein is subject to the fulfillment or written waiver by
Purchaser, on or prior to the Closing Date of each of the following conditions:

 

A.    The representations and warranties of Seller set forth in Article VIII
shall be true and correct as of the Closing Date as though made on and as of the
Closing Date.

 

B.    Seller shall have performed or complied in all material respects with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Seller is required prior to or on the Closing Date.

 

C.    No material suit, action or other proceedings instituted by a third party
shall be pending before any governmental authority which seeks to restrain,
prohibit, enjoin or declare illegal the transactions contemplated herein.

 

D.    Seller shall have delivered (or be ready, willing and able to deliver on
the Closing Date) to Purchaser the documents and other items required to be
delivered by Seller under Article VI.

 

E.    Purchaser shall be satisfied with its due diligence of the Properties,
including, without limitation, Seller’s title to the Properties, the payment
history by third parties on account of the Properties, the environmental
condition of the Properties, the operator of the Properties, [***].

 

V.

 

EFFECTIVE DATE

 

The effective date (“Effective Date”) for the transaction contemplated herein
shall be January 1, 2014.

 

5

 

--------------------------------------------------------------------------------

 

Purchaser shall be entitled to all proceeds from the Properties received by the
royalty owner, Seller or Purchaser on or after the Effective Date (whether such
proceeds relate to production prior to or after the Effective Date), all
proceeds attributable to any release of prior production for wells held in
suspense received by the royalty owner or Seller on or after January 1, 2014,
and otherwise to all of the rights of ownership (including the right to all
proceeds from the Properties) on and after the Effective Date, and shall be
responsible for all obligations associated with the ownership of the Properties
on and after the Effective Date. Subject to the preceding sentence, Seller shall
remain entitled to all of the rights of ownership (including the right to all
proceeds from the Properties received prior to the Effective Date and
attributable to production prior to the Effective Date), and shall be
responsible for all obligations associated with the ownership, of the Properties
prior to the Effective Date.

 

VI.

 

CLOSING DATE

 

A.    Subject to the conditions stated in this Agreement, the purchase and sale
of the Properties pursuant to this Agreement (the “Closing”) shall take place on
or before February 4, 2014 at a location mutually agreed upon by Purchaser and
Seller; provided, however, that if the Closing does not happen on or before
February 14, 2014, any party may terminate this Agreement and no party shall
have further obligation under this Agreement thereafter; provided, further, that
no party may terminate this Agreement if such party is in material breach of any
provision of this Agreement. The date of the Closing shall be the “Closing
Date”.

 

B.    At the Closing, the following events shall occur and the occurrence of
each event being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:

 

(i)    Seller shall duly execute and deliver the Conveyance, which shall also
include similar conveyances from (1) Rocky G. and Evenette G. Greenfield as
trustees of the Revocable Living Trust of Rocky G. and Evenette G. Greenfield
(the “Greenfield Trust” and, together with Holms Energy, LLC the “Predecessors”)
to Holms Energy, LLC and (2) from Holms Energy, LLC to Seller.

 

(ii)    Seller shall deliver an executed certificate of non-foreign status that
meets the requirements set forth in Treasury Regulations § 1.1445-2(b)(2).

 

(iii)    Seller shall deliver letters in lieu of division and transfer orders
executed by Seller and the Greenfield Trust relating to the Properties in form
reasonably acceptable to Purchaser to reflect the purchase and sale contemplated
hereby.

 

(iv)    Seller shall deliver releases of all liens, security interests and other
encumbrances, if any, created by Seller, the Predecessors, or any of the
affiliates of Seller or any of the Predecessors burdening the Properties.

 

(v)    Seller shall deliver copies of all Records.

 

(vi)    Purchaser shall pay the Closing Amount in immediately available funds to
an account designated by Seller on or prior to the Closing Date.

 

(vii)    Purchaser shall deposit the Escrow Amount with the Escrow Agent as soon
as reasonably practicable after the Closing Date in accordance with an escrow
agreement in form and substance acceptable to the Escrow Agent and the parties
hereto.

 

VII.

 

CONVEYANCE

 

The form of conveyance to be used to convey the Properties from Seller to
Purchaser shall be in the form attached hereto as Exhibit “B” (the
“Conveyance”).

 

6

 

--------------------------------------------------------------------------------

 

VIII.

 

REPRESENTATIONS OF SELLER

 

Seller represents and warrants to Purchaser as of the date hereof and as of the
Closing Date that (It being understood that the representations hereto relating
to the Predecessors are to the best of Seller’s knowledge.):

 

A.    Seller is duly formed, validly existing and in good standing under the
laws of the State of Nevada and has all requisite power and authority to own the
Properties and to carry on its business as now conducted. Seller has full power
and authority to enter into and perform this Agreement and the transactions
contemplated herein. The execution, delivery and performance by Seller of this
Agreement has been duly and validly authorized and approved by all necessary
actions on the part of Seller. Seller represents that it has the authority to
convey the Properties to Purchaser according to the terms of this Agreement.

 

B.    The consummation of the transactions contemplated by this Agreement is not
subject to any consent, other restrictions on assignment or any preferential
rights to purchase or rights of first refusal encumbering the Properties.

 

C.    Seller and its affiliates have not incurred and will not incur any
liability, contingent or otherwise, for investment bankers’, brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement for
which Purchaser or its affiliates shall have any responsibility whatsoever.

 

D.    There are no actions, suits or proceedings pending or threatened against
Seller or any of the Properties in any court or by or before any federal, state,
municipal or other governmental agency that would materially adversely affect
Seller or the Properties or impair Seller’s ability to consummate the
transactions contemplated hereby; nor is Seller in default under any material
order, writ, injunction or decree of any court or federal, state, municipal or
other governmental agency. There are no unsatisfied judgments or injunctions
issued by a court of competent jurisdiction or other governmental agency
outstanding against Seller or otherwise relating to the Properties. Seller is
not aware of and neither Seller nor the Predecessors have received any
unresolved written notice from any person or any federal, state, municipal or
other governmental agency of any material release, disposal, event, condition,
circumstance, activity, practice, or incident concerning the Properties.

 

E.    Seller and the Predecessors have received, with respect to the Properties,
timely payments of royalties on production, shut-in royalties, delay rentals,
overriding royalties and other royalties attributable to the Properties when
such payments are due and payable. Seller has provided Purchaser with complete
and accurate information of all royalty payments in respect of the Properties
for the last 12 months. The information on Exhibits “A” and “C” accurately and
completely represents the Properties as of the date hereof.

 

F.    The Properties are free and clear of liens or other encumbrances, and
there are no bankruptcy proceedings pending, being contemplated by or threatened
against Seller or either of the Predecessors.

 

G.    Seller has filed all tax returns with respect to Asset Taxes that Seller
was required to file and have paid all taxes due and payable with respect to
such tax returns. There are no audits, investigations, litigation or other
proceedings pending, or threatened, against Seller before any governmental
entity relating to the payment of any Asset Taxes imposed or based on Seller’s
interest in the Properties. There are no liens for taxes (including any
interest, fines, penalties or additions to tax imposed by any governmental
entity in connection with such taxes) on the Properties other than statutory
liens for current taxes not yet due.

 

H.    None of the Properties is subject to any tax partnership agreement or is
otherwise treated, or required to be treated, as held in an arrangement
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, as amended.

 

IX.

 

REPRESENTATIONS OF PURCHASER

 

A.    Purchaser represents that it has the authority to execute this Agreement
and acquire the Properties

 

7

 

--------------------------------------------------------------------------------

 

under the terms of this Agreement.

 

B.    Purchaser represents that prior to the Closing, it will have requested and
received, if applicable, all necessary corporate, board of director or other
necessary approvals to execute the Agreement and purchase the Properties on the
Closing Date subject to the terms and conditions of the Agreement.

 

C.    Purchaser and its affiliates have not incurred and will not incur any
liability, contingent or otherwise, for investment bankers’, brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement for
which Seller or its affiliates shall have any responsibility whatsoever.

 

X.

 

MISCELLANEOUS

 

A.    Expense Prorations. All expenses attributable to the Properties to be
conveyed from Seller to Purchaser and all ad valorem, property, excise,
severance, production, sales, use, or similar taxes (including any interest,
fine, penalty or additions to tax imposed by governmental authorities in
connection with such taxes) based upon the operation or ownership of the
Properties or the production of hydrocarbons therefrom (excluding, for the
avoidance of doubt, any income, capital gains, franchise and similar taxes)
(“Asset Taxes”) shall be prorated as of the Effective Date. Purchaser shall be
responsible for all expenses (other than taxes) accruing, and all Asset Taxes
attributable to tax periods (or portions thereof) beginning, on and after the
Effective Date, and Seller shall be responsible for all expenses accruing, and
all Asset Taxes attributable to tax periods (or portions thereof) ending, before
the Effective Date.

 

B.    Post Closing Adjustments. On or before sixty (60) days after the Closing
Date, Seller and Purchaser shall account to each other for any income received
(including income received by the Greenfield Trust) prior to such date belonging
to the other party according to the terms of this Agreement.

 

C.    Indemnification. Except for the items described in clauses (ii), (iii),
(iv), (v), and (vi) of the fourth paragraph of this Section X.C, Purchaser does
hereby indemnify and hold Seller harmless from any costs, claims, liabilities
and causes of action, including reasonable attorney’s fees and court costs,
attributable to the Properties that accrue on and after the Effective Date.

 

Seller does hereby assign to the Purchaser all potential claims and causes of
action that Seller may have relating to the Properties (other than the Retained
Royalty), [***] and any claims by or through Seller [***].

 

Seller does hereby release, acquit and forever discharge all claims and causes
of action, including claims for constructive trust, relating to the Properties
(other than the Retained Royalty), [***].

 

Seller does hereby indemnify and hold Purchaser harmless from: (i) any and all
costs, claims, liabilities and causes of action, including reasonable attorney’s
fees and court costs (collectively, “Losses”), attributable to the Properties
that accrue prior to the Effective Date, (ii) income, capital gains, franchise
and similar taxes imposed by any applicable laws on Seller or any of its
affiliates, or any combined, unitary, or consolidated group of which any of the
foregoing is or was a member, (iii) Asset Taxes for which Seller is responsible
pursuant to Section X.A, (iv) any and all other taxes imposed on or with respect
to the ownership or operation of the Properties (excluding the Retained Royalty)
for any tax period (or portion thereof) ending before the Effective Date, (v)
any inaccuracy in Exhibit “C” that results in Losses to Purchaser, and (vi)
[***]. Notwithstanding the foregoing, Purchaser is not entitled to
indemnification under this fourth paragraph of Section X.C with respect to any
Asset Taxes resulting from proceeds Purchaser receives and is entitled to under
Section V of this Agreement attributable to production prior to the Effective
Date to the extent not yet received by the royalty owner as of the Effective
Date (it being understood that all Asset Taxes attributable to such proceeds
will be Purchaser’s responsibility).

 

D.    Recording Fees. Purchaser shall be responsible for recording the
Conveyances in the appropriate jurisdictions and shall pay all recording fees
and other expenses attributable to such recordings. Subject to Section
VI.B(iii), Purchaser shall be responsible for notifying all oil and gas
purchasers of the transfer of the Properties from Seller to Purchaser.

 

8

 

--------------------------------------------------------------------------------

 

E.    Further Assurances. The parties agree to execute and deliver such further
instruments, conveyances and documents as may be required or reasonably
requested by the other party to carry out and effectuate the intentions and
purposes of this Agreement.

 

F.    Entire Agreement. This Agreement incorporates and merges all negotiations,
communications and prior agreements, written or oral, between the parties. This
Agreement constitutes the entire final agreement of the parties. This Agreement
may not be amended, altered or modified except by written consent of Seller and
Purchaser.

 

G.    Preparation of Agreement. Both Seller and Purchaser and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

 

H.    Notices. All notices and communications required or permitted to be given
hereunder, shall be sufficient in all respects if given in writing and delivered
personally, sent by electronic email, sent by bonded overnight courier or mailed
by U.S. Express Mail, Federal Express or United Parcel Service Express Delivery
or by certified or registered United States Mail with all postage fully prepaid,
addressed to the appropriate person at the address for such person shown below:

 

If to Purchaser: Athene Annuity & Life Assurance Company   c/o Athene Asset
Management, L.P.   841 Apollo Street, Suite 150   El Segundo, CA  90245  
Attention: James R. Belardi   Email: jbelardi@athene.com     With a copy to:
Athene Annuity & Life Assurance Company   c/o Athene Asset Management, L.P.  
841 Apollo Street, Suite 150   El Segundo, CA  90245   Attention: Legal
Department   Email: legal@athene.com     If to Seller: Bakken Resources, Inc.  
1425 Birch Avenue, Suite A   Helena, MT  59601   Tel: 406-442-9444   Attention:
Val M. Holms, CEO   Email: val@bakkenresourcesinc.com     With a copy to: Paul
Law Group, LLP   41 Madison Avenue, 25th Floor   New York, NY  10010   Tel:
646-202-2532   Attention: Wesley J. Paul, Esq.   Email: wpaul@paullawgrp.com

 

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, by electronic mail (provided that a copy
of a notice delivered by electronic mail is also deposited with an overnight
courier for delivery to the addressee on the following business day) or by
courier during normal business hours, or upon actual receipt by the addressee
after such notice has either been delivered to an overnight courier or deposited
in the United States Mail or with Federal Express or United Parcel Service, as
the case may be. As a courtesy, a copy of any notice may be given by electronic
mail but shall not constitute notice for purposes of this Agreement. Any person
may change their contact information for notice by giving written notice to the
other Persons set forth in this Section X.H in the manner provided in this
Section X.H.

 

9

 

--------------------------------------------------------------------------------

 

I.    Successors and Permitted Assigns. Purchaser may assign without Seller’s
consent this Agreement and Purchaser’s rights and obligations herein, including
some or all of the Properties, to an affiliate of Purchaser. This Agreement
shall be binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns.

 

J.    Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by or on behalf of the party waiving compliance. No course of dealing
on the part of any party, or their respective officers, employees, agents or
representatives, and no failure by a party to exercise any of its rights under
this Agreement shall operate as a waiver thereof or affect in any way the right
of such party at a later time to enforce the performance of such provision. No
waiver by any party of any condition, or any breach of any term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or of any
breach of any other term, covenant, representation or warranty. The rights of
the parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

 

K.    Governing Law; Jurisdiction; Venue; Jury Waiver. This Agreement will be
interpreted, construed and governed by the laws of the State of Texas, without
reference to choice of law principles thereof that might apply the laws of
another jurisdiction. Any suit brought relating in any way to this Agreement
must be brought in the state or federal courts situated in Houston, Texas, and
the Parties hereby irrevocably submit to the exclusive jurisdiction of such
courts in any such action and irrevocably waive the defense of an inconvenient
forum to the maintenance of any such action.

 

L.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

M.    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a party by facsimile transmission
or other electronic transmission shall be deemed an original signature hereto.

 

N.    Interpretation. Wherever the words “”include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limiting the foregoing in any respect.”

 

O.    [***]

 

 

* * * * *

 

 

10

 

--------------------------------------------------------------------------------

 

SELLER:

 

BAKKEN RESOURCES, INC.

 

 

By: _________________________________

Val M. Holms, CEO

 

 



 

 

AGREED AND ACCEPTED THIS ______ DAY OF ______.

 

PURCHASER:

 

Athene annuity & life assurance company

 

By: Athene Asset Management, L.P.,
its investment manager

 

By: AAM Ltd., its general partner

 

 

By:  _________________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 